 SUMNER WILLIAMS, INC.349tating against finding that the two companies constitute a single employer is thefact that Evans has ceased conducting its business.Imperial Outfitters,107 NLRB 2.Accordingly, contrary to the contention of the General Counsel, I find that Evansand Pease are not a single employer within the meaning of Section' 2(2) of theAct.Because Pease's operations alone do not meet the Board's jurisdictional stand-ards, I hereby recommend that the complaint in this case be dismissed.Sumner Williams,Inc.andInternational Union of Electrical,Radio and Machine Workers,AFL-CIO,Petitioner.'CaseNo. 1-IBC-5368.December 8, 1958DECISION AND ORDERUpon a petition duly filed, a hearing was held before Joseph C.Barry, hearing officer. The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Bean, andFanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the repre-sentation of employees of the Employer within the meaning of Sec-tion 9(c) and Section 2(6) and (7) of the Act, for the followingreason :Following a Board-conducted election,AFL-CIO was certifiedon October 25, 1957, as the exclusive representative for a productionand maintenance unit at the Employer's plant at -Boston, Massa-chusetts..Contract. negotiations were begun between the Employerand the certified labor organization. After some months of unsuc-cessful negotiations, AFL--CIO and International-Union of Elec-trical,Radio and Machine Workers, AFL-CIO, the.Petitioner here,agreed between themselves to have the Petitioner assume the repre-sentative status which the Board had granted to AFL-CIO. Someweeks later, the employees in the unit, at - a private- meeting, votedto accept IUE as their new representative. At.no time did AFL-CIO advise the Board that it wished to disclaim its certified repre-sentative status, nor did it request the Board's permission to transferits certificate. The Employer protested against being asked to signan agreement with any labor organization other than the certified'Sumner Williams,Inc.,1-RC-5028,unpublished.122 NLRB No. 57. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative, and in the face of the Employer's refusal to signan agreement with it, the Petitioner filed the instant petition onSeptember 12, 1958, before the expiration of the certification year.The Employer contends that the petition was filed untimely undertheCentr-O-Castrule,2 and should be dismissed. The Petitioner con-tends, in effect, that the voluntary withdrawal of the certified repre-sentative from the contract negotiations constitutesa specialcircum-stance justifying an exception to theCentr-O-Castrule.There is nothing in the record which reveals why the certifiedrepresentative is unwilling to represent the employees or to sign anagreement with the Employer. Moreover, the private arrangementof the two Unions in switching the employees from one to the other,indicates a lack of regard for the establishment of a stable bargain-ing relationship which theCentr-O-Castrule is designed to en-courage.We do not believe that the circumstances present herejustify any exception to our well established rule that a petitionfiled during the first year of a certification must be dismissed.!,[The Board dismissed the petition.]8 Centr-O-Cast & Engineering Company,100 NLRB 1607,holding that a Board certifica-tion willbe treatedas identifying the statutory bargaining representative with certaintyand finalityfor a periodof 1 year,and that, in order to protect the bargaining relation-ship from disturbance during that period,the Board will dismiss petitions filed beforethe end of the year.a Riverside Manufacturing Company,119 NLRB 828;RockwellValves,Inc.,115 NLRB236;Westa+ighouee LlectzicVorportrtiori,114 NLRB 1815.,Cf...:WTOP,Inc.,114 NLRB1236 andRemington Rand, Inc.,112 NLRB 1881.Belleville Employing Printers IandBelleville Printing Press-men, Union No. 113 affiliated with International PrintingPressmen and Assistants Union of North America,AFL-CIO,Petitioper.Case No. 14-RC-3424.December 8, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Walter A. Werner,hearing officer. The hearing officer's rulingsmade at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Belleville Advocate Printing Co. and Belleville News-Democrat, Inc., two of the Employers named in the petition, are iniConsisting of BellevilleAdvocatePrinting Co.; Belleville,News-gmocrai, Inc.;,Toseph-N. Buechler,d/b/a Buechler Printing Co.; Raymond L. Erwin,d/b/a Erwiti Print-lag's Co.)BruceMeyer, "d/b/a.BruceMeyer Printing'Co.; and Arthur and NormanSemmeiroth,d/b/a Record Printing and Advertising Co. There is no formal organizationknown as Belleville EmployingPrinters.122 NLRB No. 58.